After great consideration, the judges delivered their opinions at large, seriatim, pronouncing the contract, on which the bill or note was given, to be unlawful, immoral and against the public policy of the law. They, therefore, decided, that no court of justice in Pennsylvania could lend its aid to effectuate such a contract; and, consequently, reversed the judgment of the court of common pleas. (a)
Judgment reversed.

 The same principle has been decided in Maybin v. Coulon, and in Duncanson v. McLure; both cases of contravening the act of congress, for registering vessels of the United States.